Citation Nr: 1101600	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  00-04 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a compensable rating for a deviated septum and 
sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1976 to July 1980, and from December 1981 to August 1999 (and has 
indicated he has had more recent periods of active duty).  This 
matter is before the Board of Veterans' Appeals (Board) on appeal 
from a February 2000 rating decision by the Boise, Idaho 
Department of Veterans Affairs (VA) Regional Office (RO) which, 
in pertinent part, granted service connection for a deviated 
nasal septum and sinusitis, rated 0 percent, effective September 
1, 1999.  In July 2000, a hearing was held before a hearing 
officer; a transcript of the hearing is associated with the 
Veteran's claims file.  In March 2003, the Board undertook 
additional development of the evidence under then- existing 
authority.  The case was before the Board in September 2003, 
October 2004, and July 2008, when it was remanded for additional 
development.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.  


REMAND

In November 2005 and March 2007, the Veteran was scheduled for VA 
examinations to determine the current severity of his service-
connected deviated septum and sinusitis.  Such examinations were 
cancelled by the Veteran; he reported he had returned to active 
duty.  In the July 2008 remand, the Board requested verification 
of any additional active duty service and development for 
complete medical records of any examinations and/or treatment the 
Veteran may have received since re-enlistment.  Notably, re-
enlistment and activation likely involved examinations to 
determine fitness for active duty/separation (and if significant 
disability was found, waiver of such disability and/or a profile 
determination).  The RO sought additional records in October 
2007, July 2008, and April 2009.  No additional records have been 
associated with the claims file, and although a negative response 
(i.e., that there were none existing) was requested, there is no 
evidence in the claims file of such response.  Hence, the record 
still suggests that there are records pertinent (and perhaps 
critical) to the matter at hand outstanding, and constructively 
of record.  Such records must be secured (or it must be 
established conclusively that they are unavailable).  The Board 
has no option but to remand the matter, once again, for the 
development previously sought.     

The Board also notes that on numerous occasions the RO has asked 
the Veteran to identify all sources of postservice treatment he 
has received for his deviated septum and sinusitis.  He did not 
respond (other than to indicate in August 2007 that he had no 
additional evidence or information to submit).  As his response 
is essential for a finding as to the disability picture 
presented by the deviated septum and sinusitis/ the extent 
of treatment the disability has required, he is advised 
that a nonresponse would suggest that the disability did 
not require treatment, and was nondisabling.  

Finally, as this appeal is from the initial rating assigned with 
the award of service connection, "staged" ratings are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for verification of 
any additional periods of active duty the 
Veteran may have had since March 2005; all 
periods of active duty must be verified (and 
if there were none, it must be so certified).   
The RO should also secure for the record 
copies of the complete clinical records of 
any (and all) treatment or evaluation the 
Veteran received for deviated 
septum/sinusitis during any verified period 
of service, to include reports of examination 
for re-entry, deployment, separation.  
Finally, the RO should secure for the record 
copies of the complete clinical records of 
any (and all not already associated with the 
claims file) treatment or evaluations the 
Veteran received for deviated 
septum/sinusitis during intervening periods 
between      his periods of active duty or 
subsequent thereto.  The Veteran must assist 
in this matter by identifying all treatment, 
and providing any releases needed to secure 
private records identified.   If any 
identified private records sought are not 
secured, the RO should so notify the Veteran, 
and advise him that ultimately it is his 
responsibility to ensure that such records 
are received.  If any service department 
or VA records identified cannot be 
secured because they do not exist or are 
irretrievably lost, it must be so 
certified for the record; the Veteran 
should be so advised, with the scope of 
the search noted in the record.  

2.  The RO should again ask the Veteran to 
identify all sources of postservice treatment 
or evaluation he has received for his 
deviated septum and sinusitis since August 
2007, and to provide releases for records of 
any private treatment he has received, if 
any.  The RO should obtain complete clinical 
records of all evaluations and treatment from 
the sources identified.  If any records or 
information received pursuant to this request 
suggest further development (such as a 
contemporaneous examination), the RO should 
arrange for such development.  

3.  The RO should then readjudicate this 
claim (to include consideration of "staged" 
ratings, as indicated).  (If the Veteran 
fails to respond to requests for identifying 
information or to provide releases for the 
records sought, the RO must address the 
applicability of 38 C.F.R. § 3.158(a).)  If 
it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran the opportunity 
to respond.  The case should then be returned 
to the Board, if in order, for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

